DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 7-8 be found allowable, claims 10-11 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Konno (JP200947332).

	Regarding claim 2, Konno discloses the limitations of claim 1, and Konno further discloses wherein the second width of the second portion of the groove is selected to provide a second frictional force (restrained - ¶[0022]) to the tube when in the second portion that is similar (they are both static friction between tube/groove)  to the first frictional force to the tube in the first portion.
Regarding claim 9, Konno discloses the limitations of claim 1, and Konno further discloses said tube is deformed by the first amount from a substantially circular cross section (4; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Kayhart (US9404665).
Regarding claims 3-4, Konno teaches the limitations of claim 1, and Konno does not teach the groove includes a conductive layer configured to be positioned between the first radiant panel and the tube when the tube is positioned within the groove;  said conductive layer is aluminum; said conductive layer is graphite fiber.
Kayhart teaches the groove includes a conductive layer (25/30; Fig. 2) configured to be positioned between the first radiant panel (10; Fig. 2) and the tube when the tube (5; Fig. 2-5) is positioned within the groove;  said conductive layer is aluminum (Col. 5, lines 35-40);  said 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include the conductive layer of Kayhart, in order to rapidly transfer heat from the tube to the panel (Col. 5, lines 48-60).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Kayhart (US9404665) and Fiedrich (US5957378). 
Regarding claim 5, Konno teaches the limitations of claim 1, and Konno does not teach said conductive layer is copper.
Fiedrich teaches wherein said conductive layer is copper ("copper" - Col. 14, lines 10-20), in order to provide a highly thermally conductive material (Col. 14, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include wherein the plate is copper as taught by Fiedrich, in order to provide a highly thermally conductive material (Col. 14, lines 10-20) as the conductive layer. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Kayhart (US9404665) and Coulon (US4852645). 
Regarding claim 6, Konno teaches the limitations of claim 1, and Konno does not teach said conductive layer is graphite fiber.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include wherein the plate is graphite fiber ("graphite fibers" - Col. 5, lines 50-55), in order to provide a highly thermally conductive material (Col. 5, lines 50-55) as the conductive layer.
Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Higashiya (JP2005337578). 
Regarding claims 7/10, Konno teaches the limitations of claim 1, and Konno does not teach said first portion having a first depth and said second portion having a second depth, said second depth is larger than said first depth, said first and second depths being perpendicular to a surface plane of the first radiant panel. 
Higashiya teaches said first portion having a first depth and said second portion having a second depth, said second depth is larger than said first depth, said first and second depths being perpendicular to a surface plane of the first radiant panel (straight and curved portions include mountain 12a and valley portions 12b; Fig. 1 & 3), in order to reduce noise associated with sliding friction (¶[0020]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include the undulating depths of Higashiya, in order to reduce noise associated with sliding friction (¶[0020]).
. 
Claims 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Birarda (FR2859744). 
Regarding claim 12, Konno teaches the limitations of claim 1, and Konno does not teach. a second radiant panel, said second radiant panel comprising a straight groove in the second radiant panel, the straight groove being straight and having a first end that abuts an end of the first portion of the first radiant panel.
Birarda teaches a second radiant panel, said second radiant panel (see first and second "panels" - P4 & P5; Fig. 3) comprising a straight groove (see straight section of "tube" - 4 in "panel" - P5; Fig. 3) in the second radiant panel, the straight groove being straight and having a first end (see left side of "panel" - P5; Fig. 3) that abuts an end of the first portion (see right side of "panel" - P4) of the first radiant panel, in order to provide panels capable of being quickly and easily installed (Page 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include the prefabricated panel configuration of Birarda, in order to provide panels capable of being quickly and easily installed (Page 3).
Regarding claim 13, Konno teaches a radiant panel system comprising; first radiant panel (Fig. 1-5) comprising, a groove (groove 3) in the first radiant panel, the groove having a first portion (straight portion of 3, indicated with intervals L1) that is straight and a second 
Konno does not teach a second radiant panel, said second radiant panel comprising a straight groove in the second radiant panel, the straight groove being straight, having a first end that abuts the curved groove of the first radiant panel.
Birarda teaches a second radiant panel, said second radiant panel (see first and second "panels" - P4 & P5; Fig. 3) comprising a straight groove (see straight section of "tube" - 4 in "panel" - P5; Fig. 3) in the second radiant panel, the straight groove being straight and having a first end (see left side of "panel" - P5; Fig. 3) that abuts the curved groove (see right side of "panel" - P4) of the first radiant panel, in order to provide panels capable of being quickly and easily installed (Page 3).

Regarding claim 14, Konno teaches the limitations of claim 13, and Konno further teaches an end of the curved groove has a width substantially equal to the first width and the width of the curved groove tapers to the second width (see end of curved portion of groove with throttle portion 31, 3; Fig. 1-4).
Regarding claim 15, Konno teaches the limitations of claim 13, and Konno further teaches the second width of the curved groove is selected to provide a second frictional force (restrained - ¶[0022]) to the tube in the first radiant panel that is similar to (they are both static friction between tube/groove)  the first friction force to the tube in the second radiant panel.
Regarding claim 20, Konno teaches the limitations of claim 13, and Konno further teaches said tube is deformed by the first amount from a substantially circular cross section (4; Fig. 2) to an oval cross section (via deformation of the flow pipe ¶[0029]) when positioned within the straight groove and the curved groove.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Birarda (FR2859744) and Kayhart (US9404665).
Regarding claims 16-17, Konno teaches the limitations of claim 13, and Konno does not teach the groove includes a conductive layer configured to be positioned between the first radiant panel and the tube when the tube is positioned within the groove;  said conductive layer is aluminum; said conductive layer is graphite fiber.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to include the conductive layer of Kayhart, thereby providing wherein the curved groove includes a conductive layer configured to be positioned between the first radiant panel and the tube positioned within the straight groove and the curved groove,  in order to rapidly transfer heat from the tube to the panel (Col. 5, lines 48-60).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP200947332) in view of Birarda (FR2859744) and Higashiya (JP2005337578). 
Regarding claim 18, Konno teaches the limitations of claim 13, and Konno does not teach said first portion having a first depth and said second portion having a second depth, said second depth is larger than said first depth, said first and second depths being perpendicular to a surface plane of the first radiant panel. 
Higashiya teaches said first portion having a first depth and said second portion having a second depth, said second depth is larger than said first depth, said first and second depths being perpendicular to a surface plane of the first radiant panel (straight and curved portions include mountain 12a and valley portions 12b; Fig. 1 & 3), in order to reduce noise associated with sliding friction (¶[0020]). 

Regarding claim 19, Konno teaches the limitations of claim 18, and Higashiya further teaches said second depth enables the tube to be flush with a surface plane of the first radiant panel when positioned within the groove (see top of tube 13 & 12; Fig. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763